IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                     No. PD-1433-09

                          REBECCA JEAN CANN, Appellant

                                             V.

                                THE STATE OF TEXAS



        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE THIRTEENTH COURT OF APPEALS
                         KLEBERG COUNTY

              Per curiam.

                                      OPINION

       Appellant was convicted of driving while intoxicated and sentenced to 180 days

confinement. Sentence was suspended and Appellant was placed on community supervision

for eighteen months and fined $500 and court costs. Appellant’s court-appointed appellate

counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967). Upon

receiving the Anders brief, the court of appeals reviewed the entire record, counsel’s brief,

and Appellant’s pro se brief, and found nothing that would arguably support an appeal. The
                                                                                                2

court of appeals affirmed the judgment. Cann v. State, No. 13-06-00535-CR (Tex. App.–

Corpus Christi, August 26, 2009). Appellant petitioned this Court for discretionary review.

       Appellant’s trial was recorded on audiotape. The court of appeals’s opinion indicates

that the court reviewed the entire record. In her PDR, Appellant claims that portions of the

trial are missing from the record. The tape-recorded record forwarded to this Court by the

court of appeals ends early on the second day of trial and does not contain a complete record

of the trial. It is unclear if portions of the trial proceedings were not recorded or if the court

of appeals simply received an incomplete copy of the record.

       If a complete record of the trial is available, the court of appeals can conduct the

independent review required by Anders. If not, the court will have to determine if the lack

of a complete trial record is an arguable issue that would support an appeal. Bledsoe v. State,

178 S.W.3d 824, 827 (Tex. Crim. App. 2005). Therefore, we grant Appellant’s Petition for

Discretionary Review, vacate the judgment of the Court of Appeals, and remand for that

court to determine the status and availability of the complete trial record and the effect, if

any, the record has on the court’s reasoning and analysis in this case.

En banc
Delivered: March 17, 2010
Do not publish